Citation Nr: 1504141	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disability, claimed as cardiomyopathy, to include as secondary to asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2010 and November 2012 at hearings in Washington, D.C.

An April 2011 Board decision declined to reopen the issue of entitlement to service connection for a heart disability.  In a May 2013 Memorandum Decision by the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board.  In March 2014, the Board reopened the issue and remanded the claim for further development.  The claim is now properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's heart disability, claimed as cardiomyopathy, was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected asbestosis.


CONCLUSION OF LAW

The criteria for service connection for heart disability, claimed as cardiomyopathy, including as secondary to asbestosis, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, a letter dated in February 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records, Social Security records, and VA treatment records have been obtained and associated with the claims file.  A VA medical opinion was obtained in September 2014.  The examiner provided well-reasoned rationales for his opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded hearings before a Decision Review Officer (DRO) and VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearings, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as treatment records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO and Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including cardiovascular disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).
	
In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The service treatment records do not show any complaints, treatment or diagnoses related to a heart disability.  The record does not show that the Veteran had a heart disability until 1996, approximately 24 years after his military service.  

At private treatment in August 1996, the Veteran was diagnosed with congestive heart failure after going to the emergency room with shortness of breath.  The treating physician felt that a significant element of underlying alcoholic cardiomyopathy could not be excluded.  It was noted that the Veteran drank at least a six-pack of beer each night, was a confirmed alcoholic, that he had gone through alcohol rehabilitation programs, and that he was "dry" for a number of years until approximately four years before.  The Veteran had not had any prior history of coronary artery disease.  Another treating physician from the August 1996 private treatment felt that the Veteran had probable cardiomyopathy, likely related to alcohol, and less likely pericarditis.

At January 1997 private treatment the Veteran reported that he had quit drinking alcohol.  The listed diagnoses included dilated cardiomyopathy.  The treating physician, Dr. Wulff, felt that coronary artery disease was unlikely as the cause of the cardiomyopathy, but that he was checking thyroid function to rule out hyperthyroid cardiomyopathy as a cause.  Dr. Wulff wrote in June 1999 that it was unlikely that the cardiac problems were related to asbestos exposure and that it would be difficult to determine an exact etiology at that point.

In February 1997, the Veteran had a cardiac consultation for a Social Security claim.  The diagnoses included dilated cardiomyopathy, idiopathic, possibly alcoholic; congestive heart failure secondary to the cardiomyopathy, currently compensated on medical therapy; and history of chronic alcoholism.  

At a December 1998 private hospitalization, it was noted that the Veteran reported potential exposure to beryllium, carbon monoxide, and other chemicals in the workplace.  The treating providers noted that a complete review of the literature failed to demonstrate any evidence that cardiomyopathy can be caused by exposure to any of those chemicals.  They concluded that alcohol is well known to cause dilated cardiomyopathy and that alcohol abuse seems the most likely cause.  

Dr. Wulff indicated on a questionnaire in June 2001 that asbestos does not cause myocardial fibrosis, pericarditis with associated cardiomyopathy, or dilated cardiomyopathy.  In December 2001, Dr. Wulff noted that an echocardiogram showed normal left ventricular size and function and that compared with 1996, left ventricular size was smaller and ejection fraction had normalized.

The Veteran had a private examination in July 2002 at which it was noted that he had been diagnosed with heart disease in August 1996 after having difficulty breathing for three months.  At the examination, the Veteran complained of shortness of breath with many activities.  The physician felt that the etiology of the cardiomyopathy was most probably multifactorial.  Hypertension, ischemia, rheumatic disease, and congenital conditions caused most congestive heart failure. Of those causes, the Veteran only had hypertension.  The Veteran's clinical history showed that although he had been a heavy drinker, at the time he contracted heart disease, he had drunk 72 grams of alcohol for three years.  Alcoholism was a leading cause of non-ischemic, dilated cardiomyopathy.  The amount and duration of alcohol use that resulted in alcoholic cardiomyopathy had not been clearly established, but most alcoholics with alcoholic heart disease had a history of consuming more than 90 grams a day for five years.  Based on the Veteran's work history and clinical history, the physician felt that exposure to cobalt, hypertension and alcohol were prominent in causing his disease.  Hypertensive heart disease was usually seen in individuals with a history of long-lasting, poorly controlled high blood pressure, which the Veteran did not have.  Abuse of alcohol probably contributed to the heart condition, but the recent consumption at the time he became sick was below that usually seen with alcoholic cardiomyopathy.  

The Veteran was hospitalized at a private facility in October 2002 for evaluation of chest pain.  A defibrillator was inserted.  A cardiac consultant during that hospitalization noted the diagnosis of cardiomyopathy, but did not comment on etiology.  

In October 2004, a Veterans Health Administration (VHA) cardiologist reviewed the record and noted that there was evidence of dilated cardiomyopathy with severely reduced systolic function and congestive heart failure.  There were many possible causes, and it was frequently multifactorial.  The most common causes were related to ischemic heart disease, long standing hypertension, long term alcohol use, infectious agents, and exposure to certain myocardial toxins.  The absence of documented coronary disease or multiple risk factors, significant hypertension, or exposure to infectious agents made ischemic cardiomyopathy, hypertensive cardiomyopathy or infectious cardiomyopathy unlikely.  The long term use of large quantities of alcohol over many years was a plausible and likely etiology for the Veteran's diagnosed cardiomyopathy.  While there were reports, many isolated, linking asbestos to some forms of heart disease, many of these describe forms of "constrictive/restrictive" cardiac disease often with pericardial involvement.  These are forms of cardiac disease were different from what the Veteran was diagnosed with.  While there was no way to absolutely exclude asbestos exposure as a cause or contributing factor and no definitive "test" that allows an etiologic diagnosis with absolute certainty, the finding of a dilated cardiomyopathy with severe systolic dysfunction in the setting of chronic and significant alcohol use made that the most probable cause.  

The Veteran had a private physical examination in February 2007, and the examination report was dated March 2007.  He was noted to have a history of congestive heart failure, coronary artery disease with defibrillator implant in 2002, and asbestosis.  He was asymptomatic due to his medication regimen.  No opinion was provided on etiology.  X-rays showed borderline cardiomegaly with no acute findings.

The Veteran had a VA examination in June 2008 at which it was noted that he had no active cardiopulmonary disease and that he had a cardiac defibrillator device.  The examiner wrote that cardiomyopathy due to an asbestos injury was rare and that when it occurred it was usually right sided (cor pulmonale), secondary to pulmonary hypertension.  The cardiomyopathy was likely than not not the result of an asbestos related injury.  This opinion cannot be given probative value because the examiner did not use the at least as likely as not standard.  

The Veteran had a VA examination in June 2010.  The examiner noted that the Veteran had cardiac dysfunction that was likely not related to asbestosis.  It was more likely that the cardiac dysfunction was due to another etiology other than asbestos exposure.  The cardiac disease was myopathy, which was a specific type of cardiac disease distinct from cor pulmonale.  The latter is more common with asbestos exposure.

In a September 2014 examination report addendum, a VA physician wrote that there was no medical evidence that the Veteran's cardiomyopathy was caused or aggravated by the service-connected disability.  It was noted that there is a strong correlation with alcohol abuse and cardiomyopathy.  The Veteran had been noted to have a significant alcohol problem prior to the cardiac condition.  There was a correlation between cobalt exposure and cardiomyopathy, and the record showed cobalt exposure.  While asbestosis can be a cause of right side heart failure due to pulmonary hypertension, the Veteran had not been diagnosed with right side heart failure or pulmonary hypertension.  In addition, a March 2007 examiner indicated that the cardiomyopathy was not likely due to asbestosis.  Therefore, it was less likely than not that the Veteran's cardiomyopathy was due to or permanently aggravated by asbestosis or military service.  The examiner also cited medical literature on the causes of dilated cardiomyopathy.

The Veteran has submitted numerous scientific reports concerning the health effects of occupational exposure to asbestos and other agents, in addition to articles regarding cardiomyopathy.  Most of the scientific reports do not mention cardiomyopathy as resulting from exposure to asbestos, and the articles about cardiomyopathy do not mention asbestos exposure as a possible etiology.  A couple of the scientific articles do contain anecdotal reports of asbestos exposure as possibly causing cardiomyopathy.  One article indicates that characteristic myocardial fibrosis may result from long term asbestos exposure.  

The September 2014 VA examiner's opinion is given probative value because he was informed of the pertinent facts, fully articulated the opinion, and supported the opinion with reasoned analyses.  Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  It is noted that the March 2007 examination report did not provide an opinion on etiology.  In addition, while the examiner wrote that the claims file had been reviewed, he did not discuss some specific records, including the treatment records from August 1996 and February 1997.  However, the law does not impose any reasons-or-bases requirements on medical examiners, and the adequacy of medical reports must be based upon a reading of the report as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).   The September 2014 examiner cited other examination and treatment records from the record as well as medical studies on the etiology of dilated cardiomyopathy.   Therefore, probative value can be given to the opinion.   

There are no competent opinions of record that the Veteran's heart disability, claimed as cardiomyopathy, was caused or aggravated by the service-connected asbestosis.  The July 2002 private examiner noted occupational exposure to cobalt and that this was a cause of cardiomyopathy.  However, it was noted that this exposure was from the post-service occupation.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against entitlement to service connection for a heart disability, claimed as cardiomyopathy, to include as secondary to asbestosis.  In reaching this determination, the Board acknowledges the reports of the Veteran that his heart disability is due to and/or was aggravated by the service-connected asbestosis.  However, a heart disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  The lay statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  Here, given the medical examiners who, based on their education, training, experience and review of this Veteran's medical history, opined that the disability was not incurred in or related to service, which the Board finds outweighs any link suggested by the generic evidence.

Because the evidence preponderates against the claim of service connection for a heart disability, claimed as cardiomyopathy, to include as secondary to asbestosis, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a heart disability, claimed as cardiomyopathy, to include as secondary to asbestosis, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


